                                                    DEFENDANT:   BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                  CASE NUMBER:   0758 3:19CR00019-001                                   Judgment - Page 1




                                    United States District Court
                                         Western District of Wisconsin
           UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                    (for offenses committed on or after November 1, 1987)

                                   V.                               Case Number:          0758 3:19CR00019-001

                        Bryan Rogers                       Defendant's Attorney:          Marcus Berghahn

The defendant, Bryan Rogers, pleaded guilty to Count 3 of the superseding indictment.

Counts 1, 2 and 4 of the indictment are dismissed on the motion of the United States.

The defendant has been advised of his right to appeal.

ACCORDINGLY, the court has adjudicated the defendant guilty of the following offense(s):
                                                                                  Date Offense                                Count
Title & Section        Nature of Offense                                          Concluded                                 Number(s)
18 U.S.C. § 2423(a)    Interstate Transportation of a Minor for Criminal Sexual January 14, 2019                                3
                       Activity, Class A felony

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant=s economic circumstances.


   Defendant's Date of Birth:                    1987                                                  September 13, 2019

   Defendant's USM No.:                  11496-090                                               Date of Imposition of Judgment

   Defendant's Residence Address:                                                                       /s/ William Conley
                                         Madison, WI

   Defendant's Mailing Address:          c/o Dane County Jail                                           William M. Conley
                                         115 West Doty Street                                            District Judge
                                         Madison, WI 53703


                                                                                                       September 16, 2019

                                                                                                           Date Signed:
                                                  DEFENDANT:   BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:19CR00019-001                           Judgment - Page 2




                                                 IMPRISONMENT
As to Count 3 of the superseding indictment, it is adjudged that the defendant is committed to the custody of the Bureau of
Prisons for a term of 135 months.

I recommend that the defendant be placed at a suitable facility as close as possible to his parents in Wisconsin, keeping in
mind his likely vulnerability in an ordinary prison setting and his need for sex offender and mental health evaluation and
recommended treatment.

I also recommend that the defendant be afforded prerelease placement in a residential reentry center with work release
privileges.

The U.S. Probation Office is to notify local law enforcement agencies, and the state attorney general, of defendant's release
to the community.




                                                        RETURN
      I have executed this judgment as follows:




      Defendant delivered on                                                          to

at                                                     , with a certified copy of this judgment.



                                                                                      United States Marshal

                                                          By
                                                                                           Deputy Marshal
                                                     DEFENDANT:   BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   0758 3:19CR00019-001                            Judgment - Page 3




                                             SUPERVISED RELEASE
The defendant’s term of imprisonment is to be followed by a 15-year term of supervised release, subject to the mandatory
conditions. In light of the nature of the offense and the defendant’s personal history, I adopt condition numbers 1 through
4 and 7 through 21 as proposed and justified in the presentence report, noting that neither party has raised any objections
to those proposals.

If, when the defendant is released from confinement to begin his term of supervised release, either the defendant or the
supervising probation officer believes that any of the conditions imposed today are no longer appropriate, either one may
petition the court for review.

The instant offense is not drug related and the defendant has no history of drug use. Therefore, the requirement for drug
testing set forth at 18 U.S.C. § 3583(d) is waived.


Defendant is to abide by the statutory mandatory conditions.

                                               Statutory Mandatory Conditions

Defendant shall not commit another federal, state, or local crime. [Note: Any defendant that has been convicted of a
felony offense, or is a prohibited person, shall not possess a firearm, ammunition, or destructive device pursuant to 18
U.S.C. §§ 921 and 922.]

Defendant shall not illegally possess a controlled substance. The defendant is subject to drug testing according to 18
U.S.C. §§ 3563(a)(5) and 3583(d).

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the U.S. Probation and
Pretrial Services Office as required by Public Law 108-405.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that defendant pay
any such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance
with the Schedule of Payments set forth in the Financial Penalties sheet of this judgment.


Defendant shall comply with the standard and special conditions that have been adopted by this court.

                                             Standard Conditions of Supervision

   1)     Defendant shall not knowingly leave the judicial district in which defendant is being supervised without the
          permission of the Court or probation officer;

   2)     Defendant is to report to the probation office as directed by the Court or probation officer and shall submit a complete
          written report within the first five days of each month, answer inquiries by the probation officer, and follow the
          officer’s instructions. The monthly report and the answer to inquiries shall be truthful in all respects unless a fully
          truthful statement would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case
          defendant has the right to remain silent;

   3)     Defendant shall maintain lawful employment, seek lawful employment, or enroll and participate in a course of study
          or vocational training that will equip defendant for suitable employment, unless excused by the probation officer or
          the Court;

   4)     Defendant shall notify the probation officer within seventy-two hours of any change in residence, employer, or any
          change in job classification;
                                                     DEFENDANT:   BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   0758 3:19CR00019-001                            Judgment - Page 4




   5)     Not imposed;

   6)     Not imposed;

   7)     Defendant shall not meet, communicate, or spend time with any persons defendant knows to be engaged in criminal
          activity or planning to engage in criminal activity;

   8)     Defendant shall permit a probation officer to visit defendant at home, work, or at some other mutually convenient
          location designated by the probation officer at any reasonable time and shall permit confiscation of any contraband
          observed in plain view by the probation officer;

   9)     Defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
          enforcement officer;

  10)     Defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
          without the permission of the Court;

  11)     Defendant shall report to the probation office in the district to which defendant is released within 72 hours of release
          from the custody of the Bureau of Prisons, unless instructed by a U.S. probation officer to report within a different
          time frame;
  12)     Defendant shall not possess a firearm, ammunition, destructive device, or dangerous weapon;

  13)     As directed by the probation officer, defendant shall notify employers and third parties providing volunteer
          opportunities and educational opportunities; organizations to which defendant belongs; and neighbors and family
          members with minor children, of defendant’s criminal record based on risk associated with his offense, his
          obligations to register as a sexual offender, and the legal requirements under the Sex Offender Notification Act.
          The probation officer may also take steps to confirm defendant’s compliance with this notification requirement or
          provide such notifications directly.

                                                Special Conditions of Release

12) Provide the supervising U.S. Probation Officer any and all requested financial information, including copies of state and
federal tax returns.

13) Submit person, property, residence, papers, vehicle, computers [as defined in 18 U.S.C. § 1030(e)(1), or other electronic
communications, data storage device, or media], or office to a search conducted by a U.S. Probation Officer at a reasonable
time and manner, whenever the probation officer has reasonable suspicion of contraband or of the violation of a condition
of release relating to substance abuse or illegal activities; failure to submit to a search may be a ground for revocation;
defendant shall warn any other residents that the premises defendant is occupying may be subject to searches pursuant to
this condition.

14) Defendant shall provide the supervising U.S. Probation Officer advance notification of any devices associated with or
falling within the general category of information technology (IT) that produce, manipulate, store, communicate or
disseminate information used by defendant. This includes external and portable hard drives. The probation office is
authorized to install applications to monitor any such devices owned or operated by defendant. Defendant is required to
comply with the monitoring agreement and may not disable or circumvent any applications. Defendant shall consent to and
cooperate with unannounced examinations of any technological equipment owned or used by defendant, including but not
limited to retrieval and copying of all data from all information technology devices and any internal or external peripherals
based on reasonable suspicion of contraband or illegal activity. The examinations may involve removal of such equipment
for the purpose of conducting examination.

15) Not possess any visual or audio recording devices and not possess any depictions of sexually explicit conduct of minors
as defined in 18 U.S.C. § 2256(8).

16) As approved by the supervising U.S. Probation Officer, undergo psychosexual evaluations which may involve use of
polygraph examinations. Defendant shall participate in an outpatient sex offender counseling program if recommended by
                                                   DEFENDANT:     BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                 CASE NUMBER:     0758 3:19CR00019-001                          Judgment - Page 5




the evaluator, which may involve the continued use of polygraph examinations. Defendant’s answers to questions by the
treatment provider, probation officer and polygraph examiner shall be truthful in all respects unless a fully truthful statement
would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case defendant has the right
to remain silent. Defendant shall follow all treatment requirements and restrictions. If defendant is eligible for funding from
any source to cover the cost of treatment, defendant is to make reasonable efforts to obtain such funding. Participation in
treatment does not require payment by defendant unless it is clear defendant can afford it. Defendant shall allow reciprocal
release of information between the supervising U.S. Probation Officer and the treatment provider.

17) Not meet or spend time with any person under the age of 18 or have verbal, written, telephonic or electronic
communication with any such person, except with the express permission of the minor’s parent or legal guardian and the
supervising U.S. Probation Officer. This provision does not include persons under the age of 18, such as waiters, cashiers,
ticket vendors, etc., with whom defendant must deal in order to obtain ordinary and usual commercial services.

18) Not work in any occupation, business or profession, or participate in any volunteer activity where defendant has access
to children under the age of 18 without the prior approval of the supervising U.S. probation officer.

19) Comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C §20913, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which defendant
resides, works, is a student or was convicted of a qualifying offense.

20) Participate in mental health referral, assessment, and treatment as approved by the supervising U.S. Probation Officer
and comply with all rules, regulations, and recommendations of the mental health agency or its representative to the extent
approved by the supervising U.S. Probation Officer. If defendant is eligible for funding from any source to cover the cost of
treatment, defendant is to make reasonable efforts to obtain such funding. Participation in treatment does not require
payment by defendant unless it is clear defendant can afford it.

21) Have no contact with the victim(s) in person, through written or electronic communication, or through a third party, unless
authorized by the supervising U.S. Probation Officer. Defendant shall not enter the premises or loiter within 1,000 feet of
the victim’s residence or place of employment.

ACKNOWLEDGMENT OF CONDITIONS

I have read or have had read to me the conditions of supervision set forth in this judgment, and I fully understand them. I
have been provided a copy of them. I understand that upon finding a violation of probation or supervised release, the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



 Defendant                                                 Date


 U.S. Probation Officer                                    Date
                                                         DEFENDANT:    BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                       CASE NUMBER:    0758 3:19CR00019-001                  Judgment - Page 6




                                           CRIMINAL MONETARY PENALTIES
Defendant shall pay the following total financial penalties in accordance with the schedule of payments set forth below.

                               Count         Assessment               Fine                    Restitution

                                    3        $100.00                  $0.00                   $0.00

                                   Total     $100.00                  $0.00                   $0.00



It is adjudged that the defendant is to pay a $100.00 criminal assessment penalty to the Clerk of Court for the Western
District of Wisconsin immediately following sentencing.

The defendant does not have the means to pay a fine under § 5E1.2(c) without impairing his ability to support himself upon
release from custody.

Based on the offense of conviction, the defendant is required to pay a $5,000.00 assessment under the Justice for Victims
of Trafficking Act of 2015, unless he is indigent. I find the defendant is indigent and the assessment is waived.


                                                         RESTITUTION
The defendant is to pay mandatory restitution to the U.S. Clerk of Court for the Western District of Wisconsin. The known
victim in this case has not requested restitution and it is uncertain if she will.

Pursuant to 18 U.S.C. § 3664(d)(5), a restitution hearing will be scheduled within 90 days of sentencing. That hearing will
be removed from the calendar if no restitution considerations are brought to the Court’s attention.
                                                  DEFENDANT:   BRYAN ROGERS
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:19CR00019-001                           Judgment - Page 7




                                       SCHEDULE OF PAYMENTS
Payments shall be applied in the following order:
                                                      (1) assessment;
                                                      (2) restitution;
                                                      (3) fine principal;
                                                      (4) cost of prosecution;
                                                      (5) interest;
                                                      (6) penalties.


The total fine and other monetary penalties shall be due in full immediately unless otherwise stated elsewhere.




Unless the court has expressly ordered otherwise in the special instructions above, if the judgment imposes a period of
imprisonment, payment of monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons= Inmate Financial Responsibility Program,
are made to the clerk of court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

In the event of a civil settlement between victim and defendant, defendant must provide evidence of such payments or
settlement to the Court, U.S. Probation office, and U.S. Attorney=s office so that defendant=s account can be credited.
